Title: To John Adams from John Quincy Adams, 6 December 1805
From: Adams, John Quincy
To: Adams, John



Dear Sir.
Washington 6. Decr: 1805

I enclosed under a blank cover to you a copy of the President’s Message, on the day when it was delivered, and having now to enclose a letter from my wife to my Mother, and a bill which has already pass’d both houses of Congress I cannot forbear writing a line with it, to recall myself to your kind remembrance.
You will perceive that the message is in a style and tone which have not been fashionable of late years—It is probable the Representatives of the People will not readily pledge themselves to the responsibility of all the measures of energy which it recommends—The disposition of parties towards each other, as far as can yet be observed, is less acrimonious than for many years past—But no occasion has yet occurred to call forth manifestations of temper.
The enclosed bill, covers only a part of the deficiency in the naval appropriation for the current year. Its whole amount is of 600,000 dollars—The bill pass’d the house of Representatives on a bare Statement that the deficiency existed—and without a question asked—In Senate a motion of Mr. Tracy, the Secretary of the Navy was called on for the reasons of this deficiency, and he has made a report, which you will see, when printed. To meet some of the expences which have so far outrun the prior provisions, and which press’d for payment before Congress met, the system of specific appropriation has been pretty freely trampled under feet.
I this day occasionally met and instantly recognized our old friend Captain Landais, whom I had not seen for upwards of twenty years—but I had some difficulty to brush up his remembrance of me—When brought fully to his recollection, he was very particular in his enquiries after you; whom he tells me he saw not many years since.
Love to my dear children—duty and affection to my Mother, and kind regards to all the family—with which I am ever yours
John Quincy Adams